Citation Nr: 0514848	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  00-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to June 
1973, and from June 1974 to July 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hepatitis B and C.  Service connection for 
hepatitis B was subsequently granted in a February 2005 
rating decision.  

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals.  Such a hearing was scheduled 
for August 2002.   The veteran was notified of the scheduled 
time and place but failed to appear for the hearing.  When an 
appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(c).  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.

In August 2003, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service medical records show treatment for drug abuse, 
and viral hepatitis in 1973.  The veteran also obtained at 
least one tattoo while in service.

3.  The preponderance of the competent evidence of record 
relates the veteran's hepatitis C infection to his history of 
intravenous (IV) drug abuse in service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§§ 3.1, 3.301, 
3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2001 and March 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the February 2000 rating decision on appeal, the 
October 2000 SOC, the February 2002 supplemental SOC (SSOC), 
and the February 2005 SSOC, he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
February 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
supports his claim.  There is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in February 2000.  However, the veteran still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran in 2001 and 2004 were not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran in February 2005.

With respect to the VA's duty to assist, the claims folder 
contains service medical records and VA medical evidence.  As 
discussed above, the veteran was afforded a personal hearing, 
however he failed to report.  He was also afforded relevant 
examinations for VA purposes in August 2001 and June 2003, 
and an addendum was provided in November 2004.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection Claim for Hepatitis C

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service medical records, and VA medical 
evidence.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board notes that direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of alcohol or drug abuse.  See 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2004).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) (2004) regarding service connection 
where disability or death is a result of abuse of drugs.)  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301 (2004).

Analysis

VA medical evidence confirms a current diagnosis of hepatitis 
C, thereby satisfying the first element of a service 
connection claim.  However, there must evidence of an in-
service incurrence and a nexus between his current hepatitis 
C and service.

The veteran has a long-standing history of IV drug abuse.  
During service, he received multiple treatments for his drug 
abuse.  He took a variety of drugs, to include morphine, 
heroine, amphetamines, and marijuana.  Service medical 
records also reflect treatment for acute viral hepatitis in 
1973, which apparently resolved fully.  Also, during a 
December 1981 examination, a tattoo was noted on the 
veteran's left shoulder.  Examinations conducted prior to 
that date did not reveal a tattoo.  

The veteran stated that he learned of his hepatitis C status 
in 1998 after attempting to donate blood to the Red Cross.  A 
July 1999 VA treatment record confirmed diagnoses of 
hepatitis B and C.  

The preponderance of the evidence is against a finding that 
entitlement to service connection for hepatitis C is 
warranted.  VA medical evidence shows that the veteran's 
hepatitis C is a result of his drug abuse in service and the 
Board notes that service connection is not warranted for this 
type of abuse.  38 C.F.R. § 3.301.  An August 2001 examiner 
stated that it is well-known that hepatitis C is caused by IV 
drug use.  Further, while a June 2003 examiner identified 
both the veteran's IV drug abuse and tattoo as risk factors 
for hepatitis B and C, he ultimately concluded that "the 
most likely explanation for his hepatitis C is his drug 
abuse."  See November 2004 addendum.  That examiner further 
explained that the veteran did not receive any blood 
transfusions and that there was no source, other than IV drug 
abuse, that most likely caused hepatitis C.  Given the 
medical evidence relating hepatitis C to the veteran's drug 
abuse, service connection for hepatitis C is not warranted.  
38 C.F.R. § 3.301.

The veteran's representative asserted that the November 2004 
opinion relating hepatitis C to the veteran's IV drug use is 
questionable because the examiner failed to discuss the 
tattoo as a possible risk factor.  However, as discussed 
above, the same examiner acknowledged the tattoo in his June 
2003 report and even considered it to be a possible risk 
factor for the veteran's hepatitis C.  In response to the 
Board's August 2003 remand, that examiner was specifically 
asked to provide an etiology opinion.  The November 2004 
addendum clarified the opinions expressed in the prior 
report.  Despite the lack of discussion of the tattoo in the 
addendum, there is no indication that the examiner did not 
consider such risk factor.  

The veteran's representative alternatively asserted that the 
hepatitis infection in service could have been hepatitis C.  
In the 1970's, information regarding the different forms of 
hepatitis infection was unavailable, however, the Board notes 
that the August 2001 examiner concluded that the infection 
contracted in service was most likely hepatitis B.  There are 
no medical opinions to the contrary and the Board notes that 
the grant of service connection for hepatitis B was based on 
the in-service diagnosis of hepatitis.

In sum, a clear preponderance of the competent evidence 
relates the veteran's hepatitis C to his drug abuse, and the 
Board also notes that the veteran's claim was filed after 
October 31, 1990.  Therefore, his claim must be denied.  See 
38 C.F.R. § 3.301 (2004).  There is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


